The primary reason for allowance is that the cited prior art does not disclose a method for producing fibrous cellulose of fiber dimensions claimed, the method including introducing phosphoric acid groups into cellulose fibers to form crosslinked structures via the phosphoric acid groups to obtain crosslinked phosphorylated cellulose fibers, breaking the crosslinked structures to obtain crosslink-broken phosphorylated cellulose fibers (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  

/MARK HALPERN/Primary Examiner, Art Unit 1748